Case 2:19-cv-00042-HYJ-MV ECF No. 147, PagelD.913 Filed 05/19/21 Page 1of4

AO 88 (Rey. 02/14) Subpoena to Appear and Testify ata Hearing or Trial in a Civil Action (page 2)
Civil Action No. 2:19-cv-00042-HYJ-MV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 45.)

I received this subpoena for (name of individual and title, if any)
on (date)

(*] I served the subpoena by delivering a copy to the named person as follows: David Blunt, attorney for

Plaintiff, at Blunt Slocomb, 1115 Locust Street, St. Louis, MO, 63101, via UPS overnight delivery, as agreed

to by all counsel on (date) 5/19/2021 or

[_] I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, [ have also

tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
$ 462.24

My fees are $ for travel and $

for services, for a total of $

I declare under penalty of perjury that this information is true.

Date. 5/19/2021 Lar Yen
Server's signature

Carol Jones, Paralegal

Printed name and title

Wise Carter

401 E. Capitol St., Suite 600
Jackson, MS 39201

Server's address

Additional information regarding attempted service, etc.:
Case 2:19-cv-00042-HYJ-MV ECF No. 147, PagelD.914 Filed 05/19/21 Page 2 of 4

AQ 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action
UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

 

 

DAVID PEPIN - - i)
Plaintiff )
v. ) Civil Action No. 2:19-cv-00042-HYJ-MV
WISCONSIN CENTRAL LTD, d/b/a CN a)
Defendant )

SUBPOENA TO APPEAR AND TESTIFY
AT A HEARING OR TRIAL IN A CIVIL ACTION

To: DAVID PEPIN, 3938 DEPOT LANE, ROCK, MI, 49880

(Name of person to whom this subpoena is directed)

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth
below to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or
a court officer allows you to leave.

Place: U. S. District Court, Eastern District of Michigan Courtroom No.: 128 - Judge Hala Jarbou |
315 W. Allegan St., Lansing, MI, 48933 Date and Time: 6/2/2021 at 1:30 EDT |

 

You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 5/18/2021

KINIKIA D. ESSIX, CLERK OF COURT
- “

OR /
A)
% / ‘ MA,

[

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Wisconsin Central Ltd., d/b/a CN _, who issues or requests this subpoena, are:
Mary C. O'Donnell (P33479), Wise Carter, 28 W. Adams Ave., #1700, Detroit, MI, 48226 (313) 552-3534

Charles H. Russell, III (pro hac vice), Wise Carter, 401 E. Capitol St., #600, Jackson, MS, 39201 (601) 968-5500
Jeremy L. Birdsall (pro hac vice), Wise Carter, 401 E. Capitol St., #600, Jackson, MS, 39201 (601) 968-5500

Signature of Clerk or Deputy Clerk Attorney's signature

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:19-cv-00042-HYJ-MV ECF No. 147, PagelD.915 Filed 05/19/21 Page 3 of 4

Carol J. Jones

aS

From: UPS <pkginfo@ups.com>

Sent: Wednesday, May 19, 2021 9:11 AM

To: Carol J. Jones

Subject: UPS Delivery Notification, Tracking Number 1Z3542340129099090

<<< EXTERNAL SENDER: This email is from someone outside WCCC's email system. Do not click links, open attachments,
or provide your user ID/password unless you frus/ the source and know the contents are safe.>>>

 

Hello, your package has been delivered.
Delivery Date: Wednesday, 05/19/2021
Delivery Time: 10:07 AM

Left At: INSIDE DELIV

Signed by: TAYLOR

WISE CARTER CHILD & CARAWAY

Tracking Number: 123542340129099090

WISE CARTER CHILD & CARAWAY, P.A.
28 W. ADAMS AVE

 

Ship To: STE 1700
DETROIT, MI 48226
US
Number of Packages: 1
UPS Service: UPS Next Day Air®
Package Weight: 3.2 LBS
Reference Number: 19011-41679
[x] i

 

 

 

4 Download the UPS mobile app
 

WISE CABTEB CHILD S>GARAWAXiy ECF No. 147, PagelD.916 Filed 05/19/21 Page 4 of 4

 

 

 

 

David Pepin 5/18/2021 $462.24
Inv.Date Inv.No. Invoice Description Amount
05-18-2021 Appearan Appearance Fee 462.24

The Reynolds and Reynolds Company GM37476 Q (01/18) 17190 8 Total : $ 462 24
THE FACE OF THIS DOCUMENT HAS A COLORED BACKGROUND ON WHITE PAPER
WISE CARTER "171908
WISE CA EC. anos BA. ;
85-129/842
P.O. Box 651
JACKSON, MISSISSIPPI 39205
Four Hundred Sixty-Two and 24/100 Dollars-----------------------------------------
PAY ¥ a
| DATE | | AMOUNT
TOTHE David Pepin 5/18/2021 $462.24
ORDER WISE CARTER CHILD & CARAWAY
GENER CCOUNT

OF Vol

  

 

Rrenasant | mini A

Wb? RTOS" OBL 2029 & kwOGR gm gue

WISE CARTER CHILD & CARAWAY
171908

9999 David Pepin 5/18/2021 $462.24

G/L Acct. Req By Matter I.D. Cost Cod Inv.No. Inv.Date Amount
215-001 19011-41679 99 Appearance 05-18-2021 462.24
